INGRAHAM, J.
We think this order should be affirmed upon the opinion of the court at special term. The only advantage that the respondent seems to have derived from the stipulation was the privilege of paying to the plaintiff $10 costs, which was to be offset against certain costs that the plaintiff had been required to pay to the respondent as a condition for the amendment of a complaint which was allowed by the order appealed from. It is difficult to see upon what principle this privilege of paying to the plaintiff $10 costs could be of any advantage to the defendant. The order, therefore, is affirmed, with $10 costs and disbursements.
PATTERSON and McLAUGHLIN, JJ., concur. VAN BRUNT, P. J., dissents.